20-4192
United States v. Peña

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                   August Term, 2021
              (Argued: March 10, 2022           Decided: December 13, 2022)
                                   Docket No. 20-4192



                              UNITED STATES OF AMERICA,
                                       Appellee,

                                           v.

                           JOSE PEÑA, ALSO KNOWN AS CHELO,
                                  Defendant-Appellant,



 RAFAEL FRANCISCO, ALSO KNOWN AS 67, OMAR FLORES, JOSE SANCHEZ-
FERNANDEZ, ALSO KNOWN AS EDDIE, ELYN REYNOSO, ALSO KNOWN AS BB,
VLADIMIR DELACRUZ, ALSO KNOWN AS VLADI, HECTOR RAYMOND PEÑA,
                 ALSO KNOWN AS C.O. MONTANA,
                           Defendants.



Before:          SACK, LOHIER, AND NARDINI, Circuit Judges.

       Defendant-appellant Jose Peña was charged in the United States District
Court for the Southern District of New York in five counts of an eight-count
indictment in connection with the killings of Jose Suarez and Juan Carmona.
Counts Four, Five, and Six charged Peña with conspiring to commit, and
committing, murder for hire in violation of 18 U.S.C. § 1958. Counts Seven and
Eight charged Peña with use of a firearm to commit murder in violation of 18
U.S.C. § 924(j). Peña was convicted on all five counts and received a sentence of
five concurrent life terms, one for each count.
       In response to intervening Supreme Court precedent, Peña filed a motion
pursuant to 28 U.S.C. § 2255 asserting that his two § 924(j) convictions on Counts
Seven and Eight should be vacated. The district court (Marrero, Judge) agreed,
20-4192
United States v. Peña

and granted the motion. The court declined, however, to resentence Peña de
novo. Peña argues that this was error, either because de novo resentencing was
mandatory, or because the district court abused its discretion in declining to
resentence Peña de novo. We conclude that § 2255's statutory text vests district
courts with the discretion to decide when to conduct a de novo resentencing and
that de novo resentencing was not mandatory here. We also conclude that
because resentencing Peña would have been “strictly ministerial,” resulting in
the same sentence of mandatory life imprisonment that he received in the first
instance, the district court did not abuse its discretion. We therefore
        AFFIRM the district court's July 6, 2020 amended judgment and its
        December 17, 2020 order.

                                      YUANCHUNG LEE, Federal Defenders of
                                      New York, Inc., New York, NY, for
                                      Defendant-Appellant;

                                      SAMUEL P. ROTHSCHILD (Karl Metzner, on
                                      the brief), Assistant United States Attorneys,
                                      for Audrey Strauss, United States Attorney
                                      for the Southern District of New York, New
                                      York, NY, for Appellee.

SACK, Circuit Judge:

        Defendant-appellant Jose Peña was charged in the United States District

Court for the Southern District of New York in five counts of an eight-count

indictment in connection with the killings of Jose Suarez and Juan Carmona.

Counts Four, Five, and Six charged Peña with conspiring to commit, and

committing, murder for hire punishable by life imprisonment under 18 U.S.C.

§ 1958. Counts Seven and Eight charged Peña with use of a firearm to commit



                                         2
20-4192
United States v. Peña

murder punishable by life imprisonment under 18 U.S.C. § 924(j). Peña was

convicted on all five counts. The district court sentenced him to five concurrent

terms of life imprisonment.

        In response to intervening Supreme Court precedent, Peña filed a motion

pursuant to 28 U.S.C. § 2255 asserting that his two § 924(j) convictions on Counts

Seven and Eight should be vacated. The district court (Marrero, Judge) granted

the motion, but it did not resentence Peña de novo. Peña argues that this was

error, either because de novo resentencing was mandatory, or because the district

court abused its discretion in declining to resentence Peña de novo. We conclude

that § 2255's statutory text vests district courts with discretion in such

circumstances to decide whether or not to conduct a de novo resentencing; de novo

resentencing was not, under the circumstances presented here, mandatory. We

also conclude that because resentencing Peña would have resulted in the same

sentence of mandatory life imprisonment as to which he was originally

sentenced, the district court did not abuse its discretion in declining to engage in

such a strictly ministerial de novo resentencing.




                                          3
20-4192
United States v. Peña

                                  BACKGROUND

A.      Factual Background

        On April 15, 2013, a Southern District grand jury returned an eight-count

indictment against Jose Peña and two others, including Peña's brother. Peña was

charged in five of the eight counts. Count Four charged him with conspiracy to

commit murder for hire in violation of 18 U.S.C. § 1958, alleging that he

conspired to kill Jose Suarez, which resulted in the deaths of Suarez and Juan

Carmona. Count Five charged Peña with murder for hire in violation of 18

U.S.C. §§ 2 and 1958 for the killing of Suarez. Count Six charged him with

murder for hire in violation of 18 U.S.C. §§ 2 and 1958 for the killing of Carmona.

Count Seven charged him with use of a firearm to commit murder for the killing

of Suarez in violation of 18 U.S.C. §§ 2 and 924(j), both in relation to a crime of

violence—the conspiracy to commit murder for hire charged in Count Four of

the indictment—and in relation to an uncharged drug trafficking conspiracy.

Count Eight charged Peña with use of a firearm to commit murder for the killing

of Carmona in violation of 18 U.S.C. §§ 2 and 924(j), both in relation to a crime of

violence—the conspiracy to commit murder for hire charged in Count Four of

the indictment—and in relation to an uncharged drug trafficking conspiracy.



                                          4
20-4192
United States v. Peña

        Trial began on October 15, 2013. At trial, the government proffered

evidence that Peña and his brother disguised themselves as police officers; used

those disguises to stop and kidnap Suarez and Carmona on June 25, 1997; fatally

shot them; and set fire to their bodies. The government's case included, among

other evidence, the testimony of more than two dozen witnesses; ballistics

reports; crime-scene evidence including video surveillance and handcuffs used

in the disguise; and a gun recovered from Peña's brother, Hector.

        The district court’s instruction to the jury on Count Four included the

statement: "[Y]ou may find the defendants guilty of the crime of conspiring to

commit a murder for hire even if no murder for hire was actually committed.

Conspiracy is a crime, even if the conspiracy was not successful. Substantive

murder for hire is also charged in Counts Two, Five and Six, as you know." Jose

Peña App’x 44, Excerpts of Jury Trial dated October 28, 2013. That portion of the

instruction was erroneous. While the jury was not required to find that a victim

of the crime died in order to convict Peña for violating 18 U.S.C. § 1958(a), such a

finding was required to subject Peña to the enhanced punishment of death or life

imprisonment. See 18 U.S.C. § 1958(a) (providing inter alia that whoever

conspires to use interstate commerce to commit murder for hire shall be



                                          5
20-4192
United States v. Peña

imprisoned for not more than ten years if death or personal injury does not result

and punished by death or life imprisonment if death does result); see also Burrage

v. United States, 571 U.S. 204, 210 (2014) (concluding while interpreting an

unrelated statute that "[b]ecause the 'death results' enhancement increased the

minimum and maximum sentences to which [the defendant] was exposed, it is

an element that must be submitted to the jury and found beyond a reasonable

doubt").

        Similarly, the district court erroneously instructed the jury regarding

Counts Five and Six, stating that: "The government does not have to prove that

the murder was committed or even that it was attempted. It must prove that the

travel in interstate or foreign commerce or the use of the facility of interstate or

foreign commerce was done with the intent to further or facilitate the

commission of the murder." Jose Peña App’x 44, Excerpts of Jury Trial dated

October 28, 2013. Again, the instruction was erroneous inasmuch as the jury was

indeed required to find that death resulted to subject Peña to the maximum

punishment for these offenses. See 18 U.S.C. § 1958(a).

        Trial concluded on October 29, 2013. The jury convicted Peña on all five

counts against him.



                                          6
20-4192
United States v. Peña

        On December 19, 2014, the district court held Peña's sentencing hearing.

The Presentence Report ("PSR") concluded that the three § 1958 counts qualified

for a mandatory life sentence, the two § 924(j) counts carried a maximum

sentence of life imprisonment, and the Sentencing Guidelines range was life. The

district court sentenced Peña to five concurrent terms of life imprisonment, one

for each count, and imposed a $500 mandatory special assessment.

        Procedural History

        Peña appealed to this Court, which affirmed the district court's judgment

in 2016. See United States v. Francisco, 642 F. App'x 40, 45–46 (2d Cir. 2016)

(summary order). Later that same year, Peña moved pursuant to § 2255 to vacate

his convictions on several grounds including ineffective assistance of counsel.

See Pena v. United States, 192 F. Supp. 3d 483, 486–87 (S.D.N.Y. 2016). The district

court denied the motion. Id. at 496. In 2017, Peña moved in this Court for a

certificate of appealability. See Pena v. United States, 334 F. Supp. 3d 578, 579

(S.D.N.Y. 2018) (explaining procedural history). We dismissed the appeal

because the notice of appeal was untimely. See id. Later in 2017, Peña again

moved to reopen his § 2255 proceeding. Id. In 2018, the district court denied that

motion. Id. at 578. Peña then moved in this Court for a certificate of



                                          7
20-4192
United States v. Peña

appealability, which we denied in 2019. See Pena v. United States, No. 18-3315,

2019 WL 11891995, at *1 (2d Cir. Apr. 10, 2019).

        In February 2020, Peña moved in this Court for permission to file another

§ 2255 motion in light of United States v. Davis, 139 S. Ct. 2319 (2019). Davis held

that an offense could qualify as a predicate "crime of violence" for purposes of

§ 924(c) only if it was a felony that "ha[d] as an element the use, attempted use, or

threatened use of physical force against the person or property of another." Id. at

2323–24 (citation omitted); see also id. at 2336 (declaring unconstitutional a

separate clause of § 924(c) that defined a predicate "crime of violence" as a felony

"that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the

offense" (citation omitted)). Peña argued that conspiracy to commit murder for

hire no longer qualified as a "crime of violence" under 18 U.S.C. § 924(j) because

such a conspiracy does not require actual or threatened use of physical force. We

granted Peña permission to file another § 2255 motion. See Pena v. United States,

No. 19-1545, 2020 WL 6846397, at *1 (2d Cir. July 15, 2020).

        The government consented to the vacatur of Peña's convictions on Counts

Seven and Eight, agreeing that those convictions could not stand after Davis. On



                                          8
20-4192
United States v. Peña

July 6, 2020, the district court granted Peña's motion to vacate Counts Seven and

Eight. However, the court decided that a full resentencing was not warranted

"[b]ecause vacatur of Counts Seven and Eight will not affect Peña's other

convictions, each of which carries a mandatory term of life imprisonment." Jose

Peña App’x 68, Order dated July 6, 2020. The district court amended the

judgment to reflect concurrent sentences of life imprisonment on Counts Four,

Five, and Six.

        Peña moved for reconsideration. He argued that de novo resentencing was

mandatory, citing United States v. Rigas, 583 F.3d 108, 115–16 (2d Cir. 2009). He

also argued that, because the court erroneously failed to instruct the jury to

determine whether death resulted from the murder-for-hire conspiracy described

in the three § 1958 counts, the district court erred in denying de novo

resentencing. Peña claimed that, because the jury did not specifically find that

death was a result of Peña's offenses in Counts Four, Five, and Six, the district

court could sentence him to only ten years of imprisonment on each of those

counts.

        On December 17, 2020, the district court denied Peña's motion for

reconsideration. It reasoned that the "rule requiring de novo resentencing" is



                                          9
20-4192
United States v. Peña

"expressly limited to instances in which a conviction was overturned on direct

appeal" and "does not apply in the Section 2255 context." Jose Peña App’x 94,

Decision and Order dated December 17, 2020. The court also rejected Peña's

argument that—because of the deficient jury instructions for Counts Four, Five,

and Six—Peña could be sentenced to no more than ten years on each count,

stating that "in convicting Peña of Counts Seven and Eight, the jury necessarily

found that Peña was a substantial factor in causing the victim's death and also

that the victim was in fact murdered, i.e., that death resulted." Id. at 96 (internal

quotation marks omitted).

        Peña timely appealed.

                                    DISCUSSION

                 I.     De Novo Resentencing Was Not Mandatory

        Section 2255 grants district courts the discretion to choose among four

remedies when reviewing a sentence that was not authorized by law or is

otherwise open to collateral attack. See 28 U.S.C. § 2255(b). A court may: "[1]

vacate and set the judgment aside and . . . discharge the prisoner or [2]

resentence him or [3] grant a new trial or [4] correct the sentence as may appear

appropriate." Id.



                                          10
20-4192
United States v. Peña

        Peña relies on our decisions in United States v. Quintieri, 306 F.3d 1217 (2d

Cir. 2002), and Rigas to argue that the district court was required to conduct a de

novo resentencing. In Quintieri, we noted that "resentencing usually should be de

novo when a Court of Appeals reverses one or more convictions and remands for

resentencing." 306 F.3d at 1228 (emphasis in original). In Rigas, we observed that

Quintieri "created a 'default rule' that de novo resentencing is required where a

conviction is reversed in part on appeal," 583 F.3d at 115 (citation omitted), and

underscored that this rule is "not a guideline," id. at 117.

        But both Quintieri and Rigas were decided in the context of direct appeals,

not collateral challenges pursuant to § 2255. See Quintieri, 306 F.3d at 1227–28

("When the conviction on one or more charges is overturned on appeal and the case

is remanded for resentencing, the constellation of offenses of conviction has been

changed and the factual mosaic related to those offenses that the district court

must consult to determine the appropriate sentence is likely altered." (emphasis

added)); see also Rigas, 583 F.3d at 117 ("[R]esentencing is required where part of a

conviction is reversed on appeal." (emphasis added)). Peña argues that this is a

distinction without a difference and urges us to extend the default rule in Rigas

to the § 2255 context. We decline to do so. Section 2255's plain text, which vests



                                           11
20-4192
United States v. Peña

district courts with discretion to select the appropriate relief from a menu of

options, precludes us from applying the default rule in Rigas to all cases that

arise in the § 2255 context.

        District courts in this Circuit have come to a similar conclusion. For

example, in United States v. Medunjanin, No. 10-cr-0019 (BMC), 2020 WL 5912323

(E.D.N.Y. Oct. 6, 2020), the district court held that "the default rule does not

require a de novo resentencing in the § 2255 context" because the "plain text of

§ 2255 vests the Court 'with the discretion to determine first the nature of the

relief that 'may appear appropriate,''" id. at *8 (citation omitted). Similarly, in

Ayyad v. United States, No. 16-cv-4346 (LAK), 2020 WL 5018163 (S.D.N.Y. Aug. 24,

2020), the district court noted that it was not "aware of[] any case in which the

Quintieri default rule has been applied in the habeas context" and reasoned that

such a rule "would be in tension with the narrow scope of Section 2255," id. at *2.

        We have held that judges have discretion with respect to resentencing in

the § 2255 context. In United States v. Gordils, 117 F.3d 99 (2d Cir. 1997), we

rejected the defendant's argument that district courts have no discretion to

engage in de novo resentencing under § 2255, id. at 104. "[A]t least in the context

of a 'truly interdependent sentence' such as where a mandatory consecutive



                                          12
20-4192
United States v. Peña

sentence affects the applicable offense level under the guidelines—the language

of § 2255 provides sufficient statutory authority for a district court to exercise its

jurisdiction to resentence defendants 'as may appear appropriate.'" Id. (citations

omitted). Peña argues that the discretion discussed in Gordils was erased by

Quintieri and Rigas. We conclude to the contrary that § 2255's statutory text

continues to grant district courts discretion in the matter.

        The government argues that every circuit to analyze this issue has held

that de novo resentencing is not required in this context. That appears to be

correct.

        A recent opinion of the Sixth Circuit is instructive. In United States v.

Augustin, 16 F.4th 227 (6th Cir. 2021), cert. denied, 142 S. Ct. 1458 (mem.) (2022), a

defendant was convicted on eight counts of an indictment, including a conviction

under § 924(c) for using a firearm during a crime of violence, id. at 231. After

Augustin argued that his § 924(c) conviction was no longer valid under Davis,

the district court vacated his § 924(c) conviction and the corresponding 120-

month sentence without a de novo resentencing. Id.

        Augustin argued on appeal that the district court should instead have

resentenced him. Augustin, 16 F.4th at 231. The Sixth Circuit noted that



                                           13
20-4192
United States v. Peña

resentencing is "akin to 'beginning the sentencing process anew'" and requires a

full sentencing hearing. Id. at 232 (citation omitted). A sentence correction, on

the other hand, is appropriate when "it simply vacates 'unlawful convictions

(and accompanying sentences)' without choosing to reevaluate 'the

appropriateness of the defendant's original sentence.'" Id. (citation omitted). The

Sixth Circuit concluded that "district courts have broad [but not unbounded 1]

discretion to choose between these remedies." Id.

         At oral argument, Peña conceded that no other circuit has held that de novo

resentencing is required in the § 2255 context. See, e.g., Troiano v. United States,

918 F.3d 1082, 1087 (9th Cir. 2019) ("[T]he decision to unbundle a sentencing

package—that is, to conduct a full resentencing on all remaining counts of

conviction when one or more counts of a multi-count conviction are undone—

rests within the sound discretion of the district court."); United States v. Palmer,


1   For example,
         [R]esentencing may be necessary if the error "undermines the sentence as a
         whole" such that the district court must "revisit the entire sentence." In that case,
         a court would need to start from scratch—that is, to recalculate the Guidelines
         range, reconsider the § 3553(a) sentencing factors, and "determine[] anew what
         the sentence should be." Resentencing may also be necessary if a court must
         exercise significant discretion "in ways it was not called upon to do at the initial
         sentencing." For instance, if the court "vacates a mandatory-minimum sentence
         and then is able to consider the statutory sentencing factors for the first time."
Id. (alteration in original) (emphasis in original) (citations omitted). The issue is discussed
further below.
                                                  14
20-4192
United States v. Peña

854 F.3d 39, 49 (D.C. Cir. 2017) ("The district court was required to do no more,

for Section 2255(b) accords it discretion in choosing from among four remedies,

'as may appear appropriate.'"). We find our sister circuits' reasoning to be

persuasive. We conclude that § 2255 grants district courts discretion in selecting

a remedy.

                 II.    The District Court Did Not Abuse Its Discretion

        Peña argues that even if a district court is not required to conduct a de novo

resentencing in the § 2255 context after a conviction has been reversed, the

district court abused its discretion by not resentencing Peña de novo. Peña bases

his argument on the contention that—under the flawed jury instructions for

Counts Four, Five, and Six—he was convicted of only the base offense under §

1958: conspiring to commit, and committing, murder for hire. Inasmuch as that

crime carries a ten-year maximum sentence, he asserts, a full resentencing would

result in a significantly lower sentence on those counts. According to Peña, the

district court did not fully appreciate these points and misunderstood the

authority it had to impose a non-life sentence at his resentencing. Peña's

argument fails for two reasons.


        First, Peña's argument regarding his § 1958 convictions and the sentences


                                           15
20-4192
United States v. Peña

he would receive on resentencing is procedurally defaulted. "In general, a

defendant is barred from collaterally challenging a conviction under § 2255 on a

ground that he failed to raise on direct appeal." United States v. Thorn, 659 F.3d

227, 231 (2d Cir. 2011). Peña had the opportunity to challenge the erroneous jury

instructions associated with his convictions on Counts Four, Five, and Six before

the verdict or after his trial. He did not do so. He then failed to raise the issue on

his direct appeal. See Francisco, 642 F. App'x at 45 (describing Peña's arguments

on appeal). These failures constituted a procedural default. 2


        Peña asserts that "[t]he Government . . . attacks a straw person in arguing

that such an argument is procedurally defaulted" because Peña is simply

claiming that the district court abused its discretion when declining to resentence

him. Appellant's Reply Brief at 8–9. But Peña's abuse-of-discretion argument is




2 The Supreme Court has "acknowledged that in certain circumstances counsel's ineffectiveness
in failing properly to preserve the claim for review . . . will suffice" as cause to excuse a
procedural default, Edwards v. Carpenter, 529 U.S. 446, 451 (2000), but that argument is
unavailable here. Peña challenged the validity of his convictions on Counts Four, Five, and Six
in his first § 2255 motion, citing ineffectiveness of counsel. See Pena, 192 F. Supp. 3d at 494
("Pena claims that Sentencing Counsel was ineffective because she failed to raise the claim . . .
that the jury must determine whether death did in fact result from Pena's conduct as required
by 18 U.S.C. Section 1958."). The district court rejected Peña's argument, id. at 494–95, and we
dismissed his appeal, see Pena, 334 F. Supp. 3d at 579. Any claim raised in a § 2255 motion "that
was also raised in [a] previous § 2255 motion . . . is precluded from consideration by this Court."
Riascos-Prado v. United States, 66 F.3d 30, 33 (2d Cir. 1995) (first alteration in original) (citation
omitted).
                                                 16
20-4192
United States v. Peña

the same as the procedurally defaulted argument that the sentences he received

on Counts Four, Five, and Six were unlawful because he was charged on

erroneous jury instructions. See id. at 9 ("[T]he court mistakenly believed that

resentencing was pointless because it would be required to reimpose the same

life sentences on the § 1958 counts at such a proceeding."). A defendant can raise

new arguments in a § 2255 motion "if the defendant establishes (1) cause for the

procedural default and ensuing prejudice or (2) actual innocence." Thorn, 659

F.3d at 231. Peña cannot establish cause and prejudice or actual innocence; he

does not even attempt to do so. We reject Peña's attempt thus to sidestep the

procedural-default rule. A district court's decision to deny a defendant's request

for resentencing in the § 2255 context does not empower a defendant to raise

otherwise procedurally defaulted arguments against the merits of the

defendant's convictions and sentence. 3


        Second, even if Peña were allowed to raise his challenges to his sentences

on Counts Four, Five, and Six in this § 2255 motion, his challenges would fail.

Peña contends that because the district court instructed the jury that it did not

need to find that death resulted in order to convict him of these three counts,


3We need not and do not express any opinion about the arguments Peña would be permitted to
make at resentencing had the district court granted his request for a resentencing de novo.
                                            17
20-4192
United States v. Peña

Peña's sentences for those convictions may not exceed 10 years on each count,

Counts Four, Five, and Six charged Peña with conspiracy to commit murder for

hire, and murder for hire, in violation of § 1958. This statute contains three levels

of punishment depending on the result of the murder-for-hire conduct. Those

who violate the base offense, use of interstate commerce in the commission of

murder for hire, "shall be fined . . . or imprisoned for not more than ten years, or

both." 18 U.S.C. § 1958(a). "[I]f personal injury results" from the base offense,

violators "shall be fined . . . or imprisoned for not more than twenty years, or

both." Id. But "if death results, [violators] shall be punished by death or life

imprisonment, or shall be fined not more than $250,000, or both." Id.

        Peña is correct that the district court should have instructed the jury it

needed to determine whether death was a result of the conduct alleged in Counts

Four, Five, and Six. Under Alleyne v. United States, 570 U.S. 99 (2013), and

Apprendi v. New Jersey, 530 U.S. 466 (2000), any fact, other than a prior conviction,

that triggers statutory mandatory minimums and maximums must be found by a

jury or admitted by the defendant. See Alleyne, 570 U.S. at 103 ("[A]ny fact that

increases the mandatory minimum is an 'element' that must be submitted to the

jury."); Apprendi, 530 U.S. at 490 ("Other than the fact of a prior conviction, any



                                           18
20-4192
United States v. Peña

fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable

doubt."); see also United States v. Booker, 543 U.S. 220, 244 (2005) (holding that

Apprendi is not violated when the relevant fact is “admitted by the defendant”).

Whether death resulted is a fact that triggered a higher mandatory minimum

sentence, and the district court erred by not instructing the jury to make a

finding as to this fact if it determined that Peña was guilty of Counts Four, Five,

and Six.

        But the district court's error was harmless. Alleyne and Apprendi errors are

subject to harmless-error analysis. See United States v. Confredo, 528 F.3d 143, 156

(2d Cir. 2008); United States v. Friedman, 300 F.3d 111, 127 (2d Cir. 2002). "In

undertaking a harmless-error analysis, we must determine whether it appears

beyond a reasonable doubt that the error complained of did not contribute to the

verdict obtained." Friedman, 300 F.3d at 128 (internal quotation marks and

citation omitted); see also Neder v. United States, 527 U.S. 1, 17 (1999) ("[W]here a

reviewing court concludes beyond a reasonable doubt that the omitted element

was uncontested and supported by overwhelming evidence, such that the jury

verdict would have been the same absent the error, the erroneous instruction is



                                          19
20-4192
United States v. Peña

properly found to be harmless.").


        There is overwhelming evidence that the jury would have found that

death was the result of the conduct alleged in Counts Four, Five, and Six had it

received proper instructions. As an initial matter, Peña's murder-for-hire

conspiracy did result in the deaths of Suarez and Carmona, and the jury heard

evidence of this fact at trial. The jury also convicted Peña of use of a firearm to

commit murder in violation of 18 U.S.C. § 924(j) in Counts Seven and Eight. The

jury could not have returned this verdict without finding that Peña's conduct

resulted in death. Although Peña's convictions on Counts Seven and Eight are

no longer valid following Davis, the jury's verdict demonstrates that it would

have found that death resulted from Peña's murder-for-hire conspiracy had it

received proper instructions on Counts Four, Five, and Six.

        Peña objects to our inquiry into what the jury would have found had it

received proper instructions, but he bases his objection largely on cases where

the indictment failed to allege an element of the offense. See, e.g., United States v.

Lang, 732 F.3d 1246, 1249 (11th Cir. 2013) ("We cannot combine the allegations

from separate counts to allege what the indictment itself does not."); see also

United States v. Thomas, 274 F.3d 655, 667–69 (2d Cir. 2001) (en banc) (district


                                          20
20-4192
United States v. Peña

court erred in sentencing defendant based on its own finding that the defendant's

crime involved a specific drug quantity when the indictment did not allege any

specific drug quantity and the jury did not make a finding on this issue). There

was no such indictment error here: Counts Four, Five, and Six of the indictment

did allege that Peña's murder-for-hire conspiracy resulted in death. And even if

that allegation had been omitted, our case law makes clear that the mistaken

omission of an element from an indictment is amenable to harmless-error

analysis. See United States v. Confredo, 528 F.3d 143, 156 (2d Cir. 2008) (“[A]n

Apprendi violation concerning an omission from an indictment is not noticeable

as plain error where the evidence is overwhelming that the grand jury would

have found the fact at issue. We think the same analysis should apply to

harmless error.” (internal citation omitted)). Any such omission would have

been harmless for the same reasons as the instructional error. 4


4 We decided a similar case in United States v. Ventura, 742 F. App'x 575 (2d Cir. 2018). Ventura is
a summary order and therefore not binding precedent. We note nonetheless that the defendant-
appellant there argued "that the district court erroneously sentenced him to a mandatory
minimum of life imprisonment on Counts Two and Three, the murder-for-hire charges, in the
absence of a jury finding specifically authorizing such a minimum." Id. at 579. As in this case,
"the district court did not charge the jury with specifically finding that 'death resulted'" from the
conduct alleged in the two murder-for-hire charges. Id. at 580. The panel in Ventura reasoned
that this error was harmless because "the evidence was overwhelming that the deaths did result
from Ventura's murder for hire conduct," and observed that "the jury convicted Ventura of
causing the death . . . of those two victims when it convicted him of" use of a firearm to commit
murder in violation of 18 U.S.C. § 924(j). Id. at 578, 580. Binding or not, we see no fault in
Ventura’s harmless-error analysis.
                                                 21
20-4192
United States v. Peña

        Having concluded that Peña's challenges to his § 1958 sentences are

defaulted and in any event meritless, we conclude the district court did not

abuse its discretion in denying to resentence Peña de novo. Any resentencing

would have been "strictly ministerial," serving simply to delete the sentences on

the now-vacated counts. Cf. United States v. Powers, 842 F.3d 177, 180 (2d Cir.

2016) (per curiam) (citation omitted). As noted in our discussion of Augustin

above, a district court's discretion to not conduct a de novo resentencing has

limits. It may be that in most cases in which resentencing would not be strictly

ministerial, a district court abuses its discretion when it denies de novo

resentencing. But we need not and do not attempt today to define the

circumstances under which a district court abuses its discretion in denying de

novo resentencing. It is enough, in light of the facts of the case at bar, to conclude

only that a district court may properly deny de novo resentencing when the

exercise would be an empty formality, as it would be here.


                                  CONCLUSION

        We have considered Peña's remaining arguments on appeal and conclude

that they are without merit. For the reasons explained above, we AFFIRM the

district court's July 6, 2020 amended judgment and December 17, 2020 order.


                                          22